Citation Nr: 0934808	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-38 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to May 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The Veteran testified before the undersigned at a travel 
board hearing in February 2008.  A transcript has been 
incorporated into the record. 

This issue came before the Board in April 2008.  The Board 
remanded the claim, ordering further development.  It is 
noted that all of the actions previously sought by the Board 
through its remand appear to have been substantially 
completed as directed, and that neither the Veteran, nor her 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDING OF FACT

Diabetes mellitus is not shown to be present in service, to a 
compensable degree within one year of service, or until many 
years after service, and there is no persuasive medical nexus 
evidence of record otherwise etiologically linking this 
condition to military service.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or 
aggravated by, service and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 
C.F.R. § 3.303(a).  Certain chronic diseases, including 
diabetes mellitus, are subject to presumptive service 
connection if manifest to a compensable degree within one 
year from separation from service.  38 U.S.C.A. §§ 1101, 
1112(a); 38 C.F.R. § 3.309(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Discussion

The Veteran claims her diabetes mellitus, type II, was 
diagnosed within one year of her separation from service.  
See Veteran's statements: February 2008, Transcript, November 
2006, September 2006.  

Review of service treatment records finds no complaint, 
diagnosis or treatment of diabetes mellitus, type II.  The 
results from a January 1994 urine test note a "glu" 
(glucose) entry with the reading being "negative."  A 
January 1994 Report of Medical History, completed by the 
Veteran for the purpose of separation (ETS), has a negative 
response indicated for the query whether the Veteran had or 
ever had sugar in the urine.  The January 1994 Report of 
Medical Examination, also prepared for separation, indicated 
the Veteran's "endocrine and G-U system" were clinically 
normal.  The Veteran was officially released from active duty 
on May 10, 1994.  See DD 214, addendum.    

The Veteran did seek VA medical treatment following her 
separation.  The record contains a September 1994 completed 
application for use of medical benefits, a brief entry 
indicating the Veteran underwent a Persian Gulf War 
examination in September 1994; and a computed tomography (CT) 
scan and treatment for migraine headaches in September 1994, 
October 1994, and March 1995.  

Following her active duty service, the Veteran joined a 
reserve unit and in March 1995, underwent a physical 
examination.  Again her "endocrine and G-U system" were 
found to be clinically normal.  The report indicated a 
glucose reading of 100 following a test.  As well, the March 
1995 Report of Medical History bears a negative response to 
the query about sugar in the urine.  

The Veteran received private care for her 1995 pregnancy, 
following a VA administered April 1995 pregnancy test.  In an 
Antepartum Record, dated May 1, 1995, the Veteran gave her 
past medical history and indicated in the negative for 
diabetes.  In a urine test administered in July 1995, the 
Veteran's glucose was measured at 170.  In an August 1995 
nutrition consult, the Veteran was referred to as having 
gestational diabetes.  After reviewing the exchange list with 
the Veteran, the nutritionist indicated her review of the 
symptoms of Type II diabetes mellitus.  Following the birth, 
the Veteran had a postpartum check-up in January 1996.  The 
notation indicated she had no complaints, that she could 
return to full activity, and that she was to return in one 
year.  The January 1997 treatment entry indicated the Veteran 
did not show (DNS) for the appointment.  

There are no further complaints or treatment entries for any 
form of diabetes, private or VA, until 2002.  A May 2002 VA 
Primary Care note indicated the Veteran was assessed with 
diabetes mellitus, type II, new onset.  A June 2002 VA 
nutrition consult referred to the Veteran as having a new 
onset of diabetes mellitus.  An August 2002 VA Same Day Care 
treatment entry again refers to an assessment of diabetes 
mellitus, type II, and an October 2002 VA optometry consult 
refers to the Veteran having recently "been worked up for 
DM."  A March 2003 VA primary care treatment entry again 
repeated the assessment of diabetes mellitus, type II.  

However, in an August 2004 VA primary care follow-up 
appointment, primarily discussing the Veteran's treatment 
after a motor vehicle accident, the examiner noted that the 
Veteran "denied any knowledge" of DM and stated she had 
been told to lose weight two years before and that she did do 
so.  A June 2005 VA primary care follow-up appointment 
contains the examiner's note that the Veteran's last 
urinalysis showed "a lot of glucose" (213).  The Veteran 
was advised to avoid sweets.  The listing under past medical 
history did not include any reference to diabetes mellitus, 
type II.  A September 2005 past medical history listing under 
a VA emergency room treatment notation did include diabetes 
mellitus, type II, with a May 2002 entry date.  A January 
2006 VA Primary Care follow-up note described the Veteran as 
having a new onset of diabetes.  A March 2006 VA nursing note 
for blood sugar follow-up also referred to the Veteran as a 
new diabetic.  

As demonstrated above, a review of the service treatment 
records and various VA treatment records reveals no medical 
evidence showing in-service incurrence and no medical 
evidence relating the Veteran's diabetes mellitus, type II, 
to any aspect of her active service.  The service treatment 
records are completely negative in this regard.  See 
Veteran's entrance and separation Report of Medical 
Examination reports.  Additionally, the Veteran's VA medical 
reports dated from 1994 to 1995, and then 2002 through 2006 
do not attribute her diabetes mellitus to service or any 
event of service.

Also, service connection on a presumptive basis is not 
warranted.  There is no objective evidence of a diagnosis of 
diabetes mellitus, type II, within one year of the Veteran's 
separation from service, May 1994.  The Veteran's January 
1994 active duty separation exam included a glucose reading, 
which was not followed by a diabetes mellitus, type II 
diagnosis.  Of greater significance was the March 1995 
physical examination of the Veteran during her reserve 
service.  This examination come close to the end of the one-
year period following her active duty separation, and this 
examination and glucose reading also did not result in a 
diagnosis, let alone treatment for diabetes mellitus, type 
II.  Further, there is no objective evidence of the Veteran 
receiving a diagnosis or treatment for diabetes mellitus in a 
VA facility in 1994 or 1995.  The Board acknowledges the July 
1995 finding of gestational diabetes at the private hospital; 
however, no 1995 treatment record indicated her gestational 
diabetes was the equivalent to diabetes mellitus, type II, or 
was etiologically related to military service, or even 
mentioned her active duty service.     

The competent and credible evidence of record does not show 
that the Veteran's diabetes mellitus began in service, 
manifested to a compensable degree within a year after 
service, or is in any way related to service.  

Further, even when considering the Veteran's appellate 
assertions, the competent and credible evidence fails to show 
a continuity of symptomotology since service.  A significant 
lapse in time between service and post-service medical 
treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board notes the Veteran made several claims seeking 
service connection for different disabilities in the years 
following her service, but did not once claim diabetes 
mellitus, type II, or that she had been diagnosed with the 
disability in 1994 or that she had been receiving continuous 
treatment for that disability.  Specifically, the Veteran has 
submitted several claims since separation for service 
connection for various disabilities.  Specifically, in 
September 1994, the Veteran submitted a claim seeking service 
connection for migraine headaches, left side drainage in 
head, eyes watering continually, lungs filling up, and 
wheezing.  In November 1996, the Veteran submitted a claim 
for right ankle condition, right heel cyst, little finger of 
right hand, dysuria, residuals of motor vehicle accident, to 
include head and back injury, bilateral hearing loss, 
tinnitus, and dental treatment.  In December 1996, the 
Veteran submitted a claim for a skin disorder.  Also in 
December 1996 the Veteran was afforded a bladder VA 
examination.  For this examination a urinalysis test found 
her glucose negative.  In January 2000, the Veteran submitted 
a claim seeking service connection for a back injury and for 
migraine headaches.  Throughout all of these claims and their 
processing, the Veteran did not state she had diabetes 
mellitus, type II or that she had been receiving treatment 
for this disability. 

The Board also acknowledges the Veteran's statement that she 
remembered receiving a diagnosis for "diabetes" within one 
year of service and that she had received treatment for 
"diabetes" from a VA medical facility within one year of 
service.  The Veteran is certainly competent to report her 
symptoms that have been related to her diabetes.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, a lay 
person is not competent to render a diagnosis of diabetes 
mellitus, type II, as contrasted with experiencing possible 
diabetic symptoms.  That is to say, the Board finds no basis 
for concluding that a lay person would be capable of 
discerning whether she had diabetes mellitus, Type II, in the 
absence of specialized training.  The Veteran has not 
established any specialized training for such qualifications.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, this is not a case in which 
the Veteran and her representative's lay beliefs alone can 
serve to establish any association between the claimed 
disability and her military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

What is missing in this case is competent medical evidence of 
a link between the Veteran's diabetes mellitus, type II, and 
service.  In the present case, the Veteran has not submitted 
or identified any medical opinion or other medical evidence 
regarding an etiological relationship to service that 
supports her claim.  Moreover, as more fully explained below, 
the Board has concluded that obtaining a VA examination is 
not necessary to decide this claim.  With consideration of 
the evidence of record, the length of time following service 
prior to a recorded diagnosis of diabetes mellitus, and the 
absence of any medical opinion suggesting a causal link 
between the Veteran's diabetes and her service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in July 2006, before the initial 
original adjudication of the claim for diabetes mellitus.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  She was also asked to 
inform VA of any additional information or evidence that VA 
should have, and was asked to submit evidence in support of 
her claim to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The July 2006 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for 
diabetes mellitus, type II, is denied, any questions 
regarding disability rating and effective dates are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.   

The Veteran was not afforded a VA examination to determine 
the nature and etiology of the diabetes mellitus, type II.  
However, under the facts of this case, the Board has no duty 
to provide a VA examination or obtain a medical opinion.  No 
evidence of record suggests an indication of an association 
between the Veteran's service and her diabetes mellitus. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board has carefully considered the Court's language in 
McLendon that the threshold for showing this association is a 
low one.  However, there is a threshold. In this case there 
is no credible evidence of continuity of symptomatalogy.  Nor 
is there any even speculative medical evidence of an 
association.  Rather, only the Veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the Veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McLendon.

As explained above, the Veteran is not competent to provide a 
medical opinion on such a complex issue, therefore her 
opinion as to a causation of a disability such as diabetes 
mellitus, type II, is not an indication of an association.  
If a Veteran's mere contention, standing alone, that her 
claimed disability is related to her service or to a service 
connected disability is enough to satisfy the "indication of 
an association," then that element of 38 U.S.C.A. § 5103A is 
without meaning because in every claim, the Veteran will 
necessarily so contend.  An interpretation of a statute that 
renders part of the statutory language superfluous is to be 
avoided.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. 
Cir. 2000) ("canons of construction require us to give effect 
to the clear language of statute and avoid rendering any 
portions meaningless or superfluous").  For these reasons, 
the Board declines to afford the Veteran a VA examination or 
obtain a medical opinion in this case.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


